Citation Nr: 0840871	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  07-11 426	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES


1.	Entitlement to an increased rating for chronic rhino-
sinusitis, currently evaluated as 10 percent disabling.  

2.	Entitlement to an increased rating for chronic bronchitis 
and emphysema, currently evaluated as 60 percent disabling.  


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from November 1955 to 
October 1960.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Philadelphia, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
November 1955 to October 1960.  

2.	On November 18, 2008, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2008).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2008).  The appellant 
has withdrawn this appeal and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.


		
MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


